UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDAL RAZAK ALl (ISN 685), i
Pecicioner, i
v. i civil Ac¢ion No. 09-745 (RCL)
BARACK oBAMA, er al., i  § L E 
Respondenrs. l .lUN 1 § 2010
§ ‘u.s.usiwwl¢

This matter comes before the Court on petitioner’s motion [1361] for recusal and
petitioner’s motion [1374] for discovery recording recusal.

The Court rejects the notion that its publicly expressed views provide any basis for
recusal.

The government’s disclosure that an attorney for the government had an ex parte contact
with the Court is very troubling. The Court’s recollection of the fleeting conversation_one of a
number of questions asked as the Court left the podium_does not at all comport with the
government’s disclosure. Because this is much ado about nothing, and petitioner’s counsel has

preferred to delay disposition of the merits of the petition to address this sideshow, l hereby

RECUSE.
so oRDERED.
[’L/é [/o 3a 5  
DATE RoYc€B' c. LAMBERTH

CHIEF JUDGE